Case 2:21-mj-01208-DUTY Document 14 Filed 04/19/21 Page 1 of 4 Page ID #:23



 1

 2
                                                                   APR 19 2021
 3
                                                                          IIB
                                                                            B
 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                                 Case No. 2:21-MJ-01208
11                           Plaintiff,
                                                                ORDER OF DETENTION
12
             v.
13
      Alejandro Michael Castaneda
14

15                           Defendant.
16

17                                                      I.
18       A. ( )       On motion of the Government in a case allegedly involving:
19           1. ( )      a crime of violence.
20           2. ( )      an offense with maximum sentence of life imprisonment or death.
21           3. ( )      a narcotics or controlled substance offense with maximum sentence
22                       of ten or more years.
23           4. ( )      any felony - where the defendant has been convicted of two or more
24                       prior offenses described above.
25           5. ( )      any felony that is not otherwise a crime of violence that involves a minor
26                       victim, or possession or use of a firearm or destructive device or any
27                       other dangerous weapon, or a failure to register under 18 U.S.C § 2250.
28
                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                 Page 1 of 4
Case 2:21-mj-01208-DUTY Document 14 Filed 04/19/21 Page 2 of 4 Page ID #:24



 1       B. (X )           On motion by the Government / ( ) on Court’s own motion, in a case
 2                      allegedly involving:
 3            (X )         On the further allegation by the Government of:
 4            1. ( X )        a serious risk that the defendant will flee.
 5            2. ( )       a serious risk that the defendant will:
 6                a. ( ) obstruct or attempt to obstruct justice.
 7                b. ( ) threaten, injure, or intimidate a prospective witness or juror or
 8                         attempt to do so.
 9       C.       The Government ( ) is/ ( ) is not entitled to a rebuttable presumption that no
10                condition or combination of conditions will reasonably assure the defendant’s
11                appearance as required and the safety of any person or the community.
12                                                          II.
13       A. ( X )          The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15            1. ( X )        the appearance of the defendant as required.
16                ( )      and/or
17            2. ( )       the safety of any person or the community.
18       B. ( )         The Court finds that the defendant has not rebutted by sufficient
19                      evidence to the contrary the presumption provided by statute.
20                                                          III.
21       The Court has considered:
22       A. the nature and circumstances of the offense(s) charged, including whether the

23            offense is a crime of violence, a Federal crime of terrorism, or involves a minor

24            victim or a controlled substance, firearm, explosive, or destructive device;

25       B. the weight of evidence against the defendant;

26       C. the history and characteristics of the defendant; and

27       D. the nature and seriousness of the danger to any person or to the community.

28
                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                   Page 2 of 4
Case 2:21-mj-01208-DUTY Document 14 Filed 04/19/21 Page 3 of 4 Page ID #:25



 1                                                     IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments      and/or    statements        of    counsel,       and     the   Pretrial   Services
 4       Report/recommendation.
 5                                                       V.
 6       The Court bases the foregoing finding(s) on the following:
 7       A. ( X )       As to flight risk:
 8                  X Lack of sufficient bail resources
 9                  Ƒ Refusal to interview with Pretrial Services
10                  Ƒ No stable residence or employment
11                  X Multiple previous failures to appear
12                      release
13                  Ƒ Ties to foreign countries
14                  Ƒ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15                  X More than a year ago, defendant fled from the E.D. Wisconsin and
16   failed to appear for his sentencing in February 2020 on serious drug charges – to
17   which he had pled guilty in 2019. Defendant’s location was unknown until he was
18   arrested in March 2021.
19

20

21       B. ( )     As to danger:
22                  Ƒ Nature of previous criminal convictions

23                  Ƒ Allegations in present charging document

24                  Ƒ Substance abuse

25                  Ƒ Already in custody on state or federal offense

26                  Ƒ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

27                  Ƒ

28
                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                         Page 3 of 4
Case 2:21-mj-01208-DUTY Document 14 Filed 04/19/21 Page 4 of 4 Page ID #:26



 1

 2       C. ( )      Defendant submitted to detention
 3

 4                                                     VI.
 5       A. ( )      The Court finds that a serious risk exists that the defendant will:
 6                1. ( ) obstruct or attempt to obstruct justice.
 7                2. ( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.
 8       B. The Court bases the foregoing finding(s) on the following:
 9

10

11

12

13                                                    VII.
14       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
15       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
16           of the Attorney General for confinement in a corrections facility separate, to
17           the extent practicable, from persons awaiting or serving sentences or being
18           held in custody pending appeal.
19       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
20           opportunity for private consultation with counsel.
21       D. IT IS FURTHER ORDERED that, on order of a Court of the United States or
22           on request of any attorney for the Government, the person in charge of the

23           corrections facility in which the defendant is confined deliver the defendant to

24           a United States marshal for the purpose of an appearance in connection with a

25           court proceeding.

26   DATED: 4/17/2021
                                                    ____________________________________
27                                                  ALEXANDER F. MacKINNON
28
                                                    UNITED STATES MAGISTRATE JUDGE

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                 Page 4 of 4
